Citation Nr: 0705379	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  02-13 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to October 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his August 2003 Form 
9, the veteran requested a hearing before a Decision Review 
Officer (DRO).  In November 2002, the veteran failed to 
report for his scheduled DRO hearing.  In September 2003 and 
August 2005, the Board remanded the claim for further 
development.  


FINDINGS OF FACT

The evidence of record reveals that the veteran's hepatitis C 
is attributable to his intravenous drug use during service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted. 38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  April 2002 (prior to the 
rating decision), September 2002, June 2003, June 2004, July 
2005, September 2005, and March 2006 letters advised him of 
the evidence necessary to substantiate his claim.  The June 
2002 rating decision, an August 2002 statement of the case 
(SOC), and the November 2002, March 2003, November 2004, and 
November 2005 supplemental SOC's, provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  June 2004, July 2005, and 
September 2005 correspondence advised the veteran to submit 
any evidence in his possession that pertains to his claim.  
March 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He is 
not prejudiced by any defect in notice (including in timing) 
as he has had full opportunity to supplement the record and 
participate in the adjudicatory process after notice was 
provided.  Finally, it is not alleged that the notice in this 
case was less than adequate.

The veteran's service medical records (SMR's) and post-
service treatment records have been secured.  The RO arranged 
for a VA medical examination in October 2005.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.



II.  Factual Background

SMR's revealed that the veteran was treated for hepatitis in 
service.  January to February 1974 hospital records noted 
that he was treated for viral hepatitis that was HAA 
(hepatitis-associated antigen) positive and that he had a 
history of drug abuse, including opiates within the past 
eight months.  He also acknowledged previous use of 
intravenous (IV) drugs, but denied their use since being in 
Germany the past month.  August 1974 discharge examination 
included a report of medical history that noted that the 
veteran was hospitalized for treatment for hepatitis.   

July 2002 to February 2003 treatment records from VA South 
Texas Health Care System showed a past medical history of 
hepatitis C virus.  An August 2002 record noted an addiction 
to heroin and cocaine for the past 30 years.  A February 2003 
included a diagnosis of chronic hepatitis.  

On October 2005 VA examination report, it was noted that the 
c-file and the veteran's computerized medical records were 
reviewed.  A past medical history included hospitalization 
from January to February 1974, while the veteran was in 
service for viral hepatitis that was HAA positive.  At the 
time of admission, the veteran acknowledged previous use of 
IV drugs.  During the VA examination, the veteran stated that 
he did use both IV heroin and snorted nasal drugs while in 
the active military service.  He received blood transfusions 
twice, in 1976 following a car accident and in 1981 following 
a gun shot wound to the right leg.  He denied any exposure of 
skin or mucous membrane to blood during active duty.  He has 
never required hemodialysis.  He has no tattoos or body 
piercing.  He was first found to be hepatitis C antibody 
positive in 1988.  Most recent laboratory data performed in 
March 2005 showed hepatitis A IgM negative, hepatitis B 
antigen negative, but hepatitis C antigen positive.  Liver 
function tests in May 2005 were normal, including a normal 
SGOT of 25 and normal SGPT of 22.  He has never received any 
specific treatment for the hepatitis C.  The examiner noted 
that the veteran did give a history of IV drug use during 
active military service and IV drug use was also documented 
in his SMR's.  The examiner added that this was the veteran's 
most compelling risk factor for hepatitis C.  Therefore, it 
is at least as likely as not that the veteran's chronic 
hepatitis C is secondary to IV drug use documented during 
active military service.   

May 2005 to June 2005 treatment records from VA Central Texas 
Health Care System indicated that that the veteran has been 
doing heroin almost on a daily basis along with cocaine and 
shares needles with other people.  A June 2005 record 
included a history that according to the veteran he "caught 
hepatitis C in 1974 ... was in the service."  In reviewing 
risks for hepatitis C he listed: injection drug use (heroine 
and cocaine) starting in 1974, with last use about two months 
ago; other risks for infection listed were multiple blood 
transfusions in 1976 or 1977 and again in 1981, and 
occupational exposure to blood as a Certified Nurse Aide in 
1990's.

III.  Criteria and Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d).

Here, the record clearly shows that the veteran has a history 
of IV heroin use, which he has continuously reported that he 
engaged in while he was on active duty.  On October 2005 VA 
examination, the VA examiner opined that it is at least as 
likely as not that the veteran's chronic hepatitis C is 
secondary to IV drug use documented while in active military 
service.  There is no evidence to the contrary.  The examiner 
noted other risk factors such as blood transfusions (that 
occurred post service), but indicated that the IV drug abuse 
was the veteran's most compelling risk factor for hepatitis 
C.  Treatment records from VA Central Texas Health Care 
System also listed IV drug use starting in 1974 as a risk 
factor for hepatitis C.  Other risk factors that were listed 
did not occur until post-service (i.e. blood transfusion, 
occupational exposure to blood) and were not shown to be 
related to service.  The Board finds that there is a 
preponderance of the evidence against the veteran's claim.  
Abuse of drugs is not in the line of duty and is considered 
to be willful misconduct.  The law precludes service 
connection for a disability that results from the person's 
willful misconduct or the abuse of alcohol or drugs. 
38 U.S.C.A. § 1131.







ORDER

Service connection for hepatitis C is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


